UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6198


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL DARNELL WILKERSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:01-cr-00301-H-1)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Darnell Wilkerson, Appellant Pro Se.      Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Darnell Wilkerson appeals the district court’s

order denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.        United States v. Wilkerson, No. 5:01-cr-

00301-H-1 (E.D.N.C. Jan. 28, 2009).           We also deny Wilkerson’s

motion   to    appoint   counsel.    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2